Citation Nr: 0510738	
Decision Date: 04/14/05    Archive Date: 04/27/05

DOCKET NO.  99-12 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1318 based on 
entitlement to a total disability rating for a continuous 
period of at least 10 years prior to death.

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled Amercian Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from January 1969 to October 
1970.  He died in July 1998.  The appellant is his surviving 
spouse.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Waco, Texas, regional office (RO).  In 
a decision of August 2002, the Board confirmed the denial of 
service connection for the cause of death.  The Board 
deferred review of the issue regarding DIC under 38 U.S.C.A. 
§ 1318 pending review of applicable regulations by the United 
States Court of Appeals for the Federal Circuit.  The stay on 
adjudication of such claims has since been lifted.  The Board 
remanded the claim for benefits under § 1318 in September 
2003.  The case has now been returned to the Board for 
further appellate review.

The Board notes that subsequent to the Board's August 2002 
decision denying service connection for the cause of the 
veteran's death, the appellant reopened that claim.  The RO 
denied the reopened claim in a decision of August 2003.  In a 
statement in support of claim received by the VA later that 
month, the appellant indicated that she disagreed with the 
decision to deny service connection for the cause of death.  
That issue is not ripe for appellate review, however, as the 
reopened claim for service connection for the cause of death 
has not been addressed in a statement of the case.  
Accordingly, the Board will address this situation in the 
Remand which follows.  See Manlincon v. West, 12 Vet. App. 
238, 240-41 (1999) (holding that, where notice of 
disagreement is filed with decision and no statement of the 
case has been issued, the Board must remand, not refer, that 
issue to the RO for issuance of a statement of the case).

FINDINGS OF FACT

1.  The veteran died on July [redacted], 1998.

2.  During his lifetime, the veteran established service 
connection for chronic paranoid schizophrenia, rated as 100 
percent disabling effective from April 13, 1992; rated as 50 
percent disabling from January 1, 1992; rated as 100 percent 
disabled under Paragraph 29 from November 23, 1991; rated as 
50 percent disabling from November 1, 1991; rated as 100 
percent disabling under Paragraph 29 from October 7, 1991; 
rated as 50 percent disabling from August 1, 1991; rated as 
100 percent under paragraph 29 from June 24, 1991; rated as 
50 percent disabling from May 1, 1991; rated as 100 percent 
disabling under Paragraph 29 from March 12, 1991; rated as 50 
percent disabling from January 1, 1991; rated as 100 percent 
disabling under Paragraph 29 from November 8, 1990; rated as 
50 percent disabling from October 1, 1990; rated as 100 
percent under Paragraph 29 from August 24, 1990; rated as 50 
percent from July 1, 1990; rated as 100 percent from May 8, 
1990; rated as 50 percent from February 1, 1990; rated as 50 
percent disabling from January 1, 1990, rated as 100 percent 
under Paragraph 29 from November 6, 1989; rated as 50 percent 
disabling from October 1, 1989; rated as 100 percent under 
Paragraph 29 from August 2, 1989; and rated as 50 percent 
disabling from April 1, 1988.

3.  The appellant has submitted a claim for benefits under 
38 U.S.C.A. § 1318 based on hypothetical entitlement to a 
total disability rating for a continuous period of at least 
10 years prior to death.

4.  The appellant has not alleged clear and unmistakable 
error in any prior decision pertaining to the ratings for the 
veteran's service-connected disability.  

CONCLUSION OF LAW

The criteria for entitlement to increased DIC under 
38 U.S.C.A. § 1318 based on entitlement to a total disability 
rating for a continuous period of at least 10 years prior to 
death are not met.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. 
§ 20.1106 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that the RO made a mistake by denying 
entitlement to DIC based on hypothetical entitlement of the 
veteran to a total disability rating for a continuous period 
of at least 10 years prior to death.  She asserts that he was 
disabled and unable to work, and that he should have had a 
100 percent rating for at least 10 years prior to his death.  

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103.  Second, the VA has a duty to 
assist the appellant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A.  

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The Board has reviewed the facts of this case in 
light of the new VCAA regulations. The appellant was provided 
adequate notice as to the evidence needed to substantiate her 
claim.  Discussions in the rating decision, the statement of 
the case (SOC), and letters sent to the appellant informed 
him of the information and evidence needed to substantiate 
his claim and what evidence was of record, and complied with 
the VA's notification requirements.  A letter dated in March 
2004 informed the appellant of the evidence need to establish 
entitlement to DIC, as well as who would be responsible for 
obtaining such evidence.  

The Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolution of the issue on appeal has been obtained.  As will 
be explained more fully below, the development of evidence in 
a case such as this is very limited as the claim for 
hypothetical entitlement is to be evaluated based on the 
evidence which is of record at the time of the veteran's 
death, or evidence of which the VA had control as of the date 
of death.  Therefore, no further assistance to the appellant 
with the development of evidence is required.

Moreover, in Manning v. Principi, 16 Vet. App. 534 (2002), 
citing Livesay v. Principi, 15 Vet. App. 165 (Aug. 30, 2001) 
(en banc), the United States Court of Appeals for Veterans 
Claims (the Court) held that the VCAA has no effect on an 
appeal where the law, and not the underlying facts or 
development of the facts, is dispositive in the matter.  The 
Board finds that such is the case as to the issue here on 
appeal.  The facts are not in dispute.  As explained below, 
this issue is being denied as a matter of law.  Therefore, 
based on the Court's decision in Manning, the Board concludes 
that the appellant's claim is not subject to the provisions 
of the VCAA.

Moreover, the Board notes that even under the VCAA, VA will 
refrain from or discontinue assisting a claimant in obtaining 
evidence for a claim if the evidence obtained indicates that 
there is no reasonable possibility that further assistance 
would substantiate the claim, such as cases in which the 
appellant is requesting a benefit to which he is not entitled 
as a matter of law or when the claimant is ineligible because 
of lack of qualifying service, lack of veteran status or 
other lack of legal eligibility. See 38 U.S.C.A. § 
5103A(a)(2) (West 2002); 38 C.F.R. § 3.159(d) (2003). As 
discussed below, the Board finds that the appellant is 
ineligible as a matter of law for the benefit sought, and 
thus further assistance would not be helpful and will not be 
provided.

In the circumstances of this case, a remand to have the RO 
take additional action under the VCAA and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist the 
claimant in this case.  Further development and further 
expending of the VA's resources are not warranted.  Taking 
these factors into consideration, there is no prejudice to 
the claimant in proceeding to consider the claim on the 
merits.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

During his lifetime, the veteran established service 
connection for chronic paranoid schizophrenia, rated as 100 
percent disabling effective from April 13, 1992; rated as 50 
percent disabling from January 1, 1992; rated as 100 percent 
disabled under Paragraph 29 from November 23, 1991; rated as 
50 percent disabling from November 1, 1991; rated as 100 
percent disabling under Paragraph 29 from October 7, 1991; 
rated as 50 percent disabling from August 1, 1991; rated as 
100 percent under paragraph 29 from June 24, 1991; rated as 
50 percent disabling from May 1, 1991; rated as 100 percent 
disabling under Paragraph 29 from March 12, 1991; rated as 50 
percent disabling from January 1, 1991; rated as 100 percent 
disabling under Paragraph 29 from November 8, 1990; rated as 
50 percent disabling from October 1, 1990; rated as 100 
percent under Paragraph 29 from August 24, 1990; rated as 50 
percent from July 1, 1990; rated as 100 percent from May 8, 
1990; rated as 50 percent from February 1, 1990; rated as 50 
percent disabling from January 1, 1990, rated as 100 percent 
under Paragraph 29 from November 6, 1989; rated as 50 percent 
disabling from October 1, 1989; rated as 100 percent under 
Paragraph 29 from August 2, 1989; and rated as 50 percent 
disabling from April 1, 1988.

The veteran died on July [redacted], 1998.  In August 1998, the 
appellant submitted a claim for DIC which was interpreted to 
include a claim under 38 U.S.C.A. § 1318 based on a 
contention that the veteran had been 100 percent disabled for 
10 years prior to his death.  The RO subsequently denied the 
claim on the basis that the veteran had not been rated as 100 
percent disabling during the entire ten years preceding his 
death.  The appellant has perfected an appeal of that 
decision.  

As an alternative to establishing service connection for the 
cause of the veteran's death, a surviving spouse may 
establish entitlement to DIC in the same manner as if the 
veteran's death were service connected where it is shown that 
the veteran's death was not caused by his own willful 
misconduct and he was in receipt (or but for receipt of 
military retired or retirement pay was entitled to receive) 
compensation at the time of death for a service-connected 
disability rated totally disabling if: (1) the disability was 
continuously rated totally disabling by a schedular or 
unemployability rating for a period of 10 years or more 
immediately preceding death; (2) the disability was 
continuously rated totally disabling by a schedular or 
unemployability rating from the date of discharge or release 
from active service for a period of not less than five years 
immediately preceding death; or (3) the veteran was a former 
prisoner of war who died after September 30, 1999, and the 
disability was continuously rated as totally disabling for a 
period of not less than one year immediately preceding death. 
38 U.S.C.A. § 1318.

The Board notes that the implementing regulation pertaining 
to claims for DIC under 38 U.S.C.A. § 1318 was revised during 
the course of this appeal.  The prior version of § 3.22 had 
stated that DIC benefits would be provided when a veteran 
"was in receipt of or for any reason . . . was not in 
receipt of but would have been entitled to receive 
compensation at the time of death."  38 C.F.R. § 3.22(a)(2) 
(1999) (emphases added).  The revised regulation replaced 
this broad permissive statement with seven enumerated 
exceptions, including providing for the reopening of claims 
only on grounds of CUE.  38 C.F.R. § 3.22 (2003).  The 
revised 38 C.F.R. § 3.22 limited the circumstances under 
which a veteran's survivor may claim entitlement to DIC 
benefits by defining the "entitled to receive" language as 
follows:
"entitled to receive" means that at the time of 
death, the veteran had service-connected disability 
rated totally disabling by VA but was not receiving 
compensation because: 
(1) VA was paying the compensation to the 
veteran's dependents; 
(2) VA was withholding the compensation under 
authority of 38 U.S.C. 5314 to offset an 
indebtedness of the veteran; 
(3) The veteran had applied for compensation but 
had not received total disability compensation due 
solely to clear and unmistakable error in a VA 
decision concerning the issue of service 
connection, disability evaluation, or effective 
date; 
(4) The veteran had not waived retired or 
retirement pay in order to receive compensation; 
(5) VA was withholding payments under the 
provisions of 10 U.S.C. 1174(h)(2); 
(6) VA was withholding payments because the 
veteran's whereabouts was unknown, but the veteran 
was otherwise entitled to continued payments based 
on a total service-connected disability rating; or 
(7) VA was withholding payments under 38 U.S.C. 
5308 but determines that benefits were payable 
under 38 U.S.C. 5309. 

The January 2000 revision of sections 3.22 and 3.54 were not 
"substantive" changes.  Rather, the changes made to these 
sections were part of an "interpretive rule" reflecting the 
Secretary's conclusion that VA has never been authorized, or 
had the authority, under section 1318 to award DIC benefits 
where the veteran merely had hypothetical, as opposed to 
actual, entitlement to compensation.  See 65 Fed. Reg. 3388-
3392 (Jan. 21, 2000).  In light of this position taken by the 
Secretary in the Supplementary Information that accompanied 
the January 2000 rule changes, the Board finds that Karnas is 
not applicable in this situation, and that entitlement to 
section 1318 DIC benefits can not be established by way of 
hypothetical entitlement, no matter when the claim was filed.  
c.f. Timberlake v. Gober, 14 Vet. App. 122 (2000) (containing 
dicta that the revisions to 38 C.F.R. § 3.22 which defined 
"entitled to receive" so as to exclude the 
"hypothetically" entitled-to-receive basis could not be 
applied if it would lead to a less advantageous result to the 
appellant).  

The Board's interpretation is confirmed by the decision by 
the United States Court of Appeals for the Federal Circuit in 
National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003) 
(NOVA II) in which that Court stated that: 

The Department should also continue to process 
claims for survivor benefit that would be rejected 
because they are based on the filing of new claims 
after the veteran's death, since we have found that 
the Department's interpretation of the statue as 
barring such claims is permissible and reasonable...

Applying these principles to the present case, the Board 
finds initially that the RO was correct in noting that the 
veteran had not been rated as 100 percent disabling during 
the entire ten years preceding his death.  In addition, the 
Board notes that there is no indication that he would have 
been rated as 100 percent disabled except for clear and 
unmistakable error in a prior decision.  In this regard, the 
appellant has not alleged any clear and unmistakable error in 
any prior decision.  Rather, her claim is based on 
hypothetical entitlement during his lifetime.  She asserts 
that medical evidence which is of record shows that he had 
been totally disabled for more than 10 years  Significantly, 
however, as is discussed above, a claim for DIC based on 
hypothetical entitlement is precluded by the terms of the 
revised version of 38 C.F.R. § 20.1106.  For the foregoing 
reasons, the Board finds that the claim for DIC under 
38 U.S.C.A. § 1318 based on hypothetical entitlement to a 
total disability rating for a continuous period of at least 
10 years prior to death must be denied as a matter of law.


ORDER

Entitlement to DIC under 38 U.S.C.A. § 1318 based on 
entitlement to a total disability rating for a continuous 
period of at least 10 years prior to death is denied.


REMAND

As noted above in the Introduction to this decision, no 
statement of the case was ever issued following the 
appellant's notice of disagreement with the decision 
regarding the reopened claim for service connection for the 
cause of the veteran's death.  Due process considerations 
mandate that the case be REMANDED for a statement of the case 
on this matter.  See Manlincon v. West, 12 Vet. App. 238, 
240-41 (1999).  

Accordingly, that issue is remanded to the RO for the 
following actions:

1.  The RO should issue a statement of 
the case in response to the notice of 
disagreement with the decision regarding 
a claim for service connection for the 
cause of the veteran's death.  The RO 
should then allow the appellant 60 days 
within the date of mailing of the 
statement of the case, or the remainder 
of the one year period from the date of 
notification of the decision being 
appealed, whichever period ends later, to 
perfect the appeal of that issue to the 
Board if she so desires by filing a VA 
Form 9 substantive appeal. 38 C.F.R. § 
20.302(b).  

2.  The appellant is hereby advised that 
the Board will only exercise appellate 
jurisdiction over this issue if she files 
a timely substantive appeal that complies 
with the provisions of 38 U.S.C.A. § 
7105.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


